EXHIBIT 10.8


THIS LEASE is dated the 1st day of April, 2010 in Vancouver B.C.


BETWEEN:


BRYAN RUSSELL MILES AND SHERRY DIANE MILES, Canadian Residents and owners by
Joint Tenancy of the “Property” in fee simple with the address of 3 - 14655 32nd
Avenue, Surrey, BC V4P 3R6


(herein called the “Landlord”)


OF THE FIRST PART


AND:


 
ANV VIDEO ALARM SERVICE INC., a body corporate duly incorporated pursuant to the
laws of the Province of British Columbia and having its principal place of
business at 2105 - 11871 Horseshoe Way, Richmond, BC V7A 5H5



(herein called the “Tenant”)


OF THE SECOND PART


WITNESSETH that in consideration of the rents, covenants and conditions
hereinafter reserved and contained on the part of the Tenant to be paid, kept,
observed and performed the Landlord hereby leases to the Tenant those certain
portions of the building (herein called the “Building”) constructed on the land
situate in the City of Richmond, in the Province of British Columbia, being more
particularly described as:


STRATA LOT 7 SECTION 1 BLOCK 3 NORTH RANGE 6 WEST NEW WESTMINSTER DISTRICT
STRATA PLAN NW1198 TOGETHER WITH AN INTEREST IN THE COMMON PROPERTY IN
PROPORTION TO THE UNIT ENTITLEMENT OF THE STRATA LOT AS SHOWN ON FORM 1


(herein called the “Lands”), which portions consisting of approximately 3,185
square feet of ground floor office/storage premised and bearing civic address of
7-11771 Horseshoe Way, Richmond, BC as shown outlined in red on the plan
attached hereto as Schedule “A” (herein called the “Leased Premises”). The
Tenant is to have and to hold the Leased Premises up to and until the 31st day
of March, 2013 unless earlier terminated hereunder.
 
 

--------------------------------------------------------------------------------

 
 
- 2 -
 
Yielding and paying therefore to the Landlord at the address for payment
hereinafter provided during the said term,


 
(i)
for the period from April 1, 2010 up to and including May 31, 2010, Net rent
free, during this time the Tenant remains responsible to pay any Additional Rent
incurred as explained below (Estimated per month as $902.42 for 2009);



 
(ii)
for the period from June 1, 2010 up to and including March 31, 2013, the sum of
$27,582.10 Net Rent Per Year (based upon a base rent of $8.66 per square foot)



As well as the Net Rent above, the Tenant is to pay Additional Rent based upon
property taxes, strata fees and common area maintenance charges. This cost is
estimated at $3.40 Per Square Foot for 2009 and is subject to change year over
year as these costs vary. The Landlord will invoice the Tenant monthly for the
cost.


In addition to the Gross Rent (Net and Additional Rents) herein provided for,
the Tenant shall pay to the Landlord when due any and all Goods and Services
Taxes, Harmonized Sales Tax or other value added taxes required to be paid by
the Tenant and collected by the Landlord pursuant to the Excise Tax Act of
Canada or any other applicable provincial or federal legislation, and further
paying therefore as additional rent the moneys and other charges, cost and
expenses hereinafter provided to be paid by the Tenant at the several times when
the same become payable.


And the Landlord hereby grants to the Tenant the right at all times during the
term to the use, in common with others entitled thereto, eight parking spaces,
the common driveways and entrances for purposes of ingress to and egress from
the Leased Premises.


And the Landlord and the Tenant acknowledge and agree that the Tenant takes
possession of the Leased Premises on an as is basis. If the Tenant wishes to
alter the space plan of the premise, the Tenant shall do so at its own expense
and must receive approval of any improvements prior construction commencement by
the Landlord.
 
 

--------------------------------------------------------------------------------

 
 
- 3 -
 
1.
TENANT’S COVENANTS



To observe, and to cause its employees, invitees and others over whom the Tenant
can reasonably be expected to exercise control to comply with the all rules and
regulations prescribed by the Strata Council, and such further and other rules
and regulations and amendments and changes therein as may hereafter be made by
the Landlord of which notice in writing shall be given to the Tenant and all
such rules and regulations shall be deemed to be incorporated into and form part
of this Lease.,


1.1
Payment of Rent



To pay the Net Rent and Additional Rent hereby reserved in the manner and at the
times herein specified.


1.2
Utilities



To pay as they become due and payable all rates and charges for services and
utilities, including gas, telephone and electrical power or energy, used upon or
in respect of the Leased Premises or any part thereof and for fittings,
machines, apparatus, meters or other things leased in respect thereof, and for
all work or services performed by any corporation or commission in connection
with such utilities, provided that if any such service or utility is supplied by
or through the Landlord, the Tenant shall not be required to pay more than the
amount the Tenant would have been required to pay if such service or utility had
been provided by a third party, and provided further, if any such utility
service cannot reasonably be sub-metered separately from the same utility
service provided to other parts of the Building, the Tenant shall pay for such
utility on the connected load and usage basis.


1.2.1
Water and Sewer



To pay as they become due the Tenant’s proportionate share of all water and
sewer rates charged against or with respect to the Building and the Lands. For
purposes of this clause the Tenant shall be responsible for all metered water
supplied to the Premises.


1.3
Personal Taxes



To pay as they become due and payable all business and other taxes, charges,
rates, duties and assessments levied, charged, related or assessed in respect of
the occupation of or the business conducted in, on or from the leased Premises
or any part thereof by the Tenant and in respect of any and all personal
property and improvements now or hereafter in, on or forming a part of the
Leased Premises (including Tenant’s machinery, fixtures, equipment and any
alterations, improvements, installations or additions made by the Tenant) and
the Tenant shall be liable to pay such business and other taxes, charges, rates
duties and assessments whether or not the Tenant is entitled to possession of
the leased Premises for the whole of any calendar year or only a part thereof.
 
 

--------------------------------------------------------------------------------

 
 
- 4 -
 
1.4
Real Property Taxes



To pay to the Landlord, within 15 days of demand therefore, the Tenant’s
proportionate share of all taxes, charges, rates, duties and assessments
(including school taxes, hospital taxes and local improvement rates) that are in
each calendar year of the term levied, rated, charged or assessed against or
with respect to the Building and the Lands and, without limiting the generality
of the foregoing, every other tax, charge, rate, duty, assessment or payment
which may become a charge or encumbrance upon or be levied upon or collected in
respect of the Building or the Lands, whether charged by any municipal,
parliamentary or other authority.  Such amount is included in the Additional
Rent.


1.5
Repair



 To repair, reasonable wear and tear and damage by fire, lightning, tempest and
earthquake excepted.


1.6
View Repair



To permit the Landlord to enter and view the state of repair and that the Tenant
will repair according to notice, reasonable wear and tear and damage by fire,
lightning, tempest and earthquake excepted.


1.7
Good Repair on Surrender



The Tenant will leave the leased Premises in good repair, reasonable wear and
tear and damage by fire, lightning, tempest and earthquake excepted.


1.8
Maintenance Fees and Assessments



To pay to the Landlord during every month of the term as Additional Rent and on
the first day of each month, the common area and maintenance fees incurred by
the Landlord with respect to the Lease Premises. To pay to the Landlord as
Additional Rent and within 10 days after written demand therefore, any
assessments levied by the Strata Council with respect to the Leased
Premises.  Such amount is included in the Additional Rent.

 

--------------------------------------------------------------------------------

 
 
- 5 -
 
1.9
Waiver of Offset



The Tenant hereby waives and renounces any and all existing and future claims,
offsets and compensation against any Rent and/or Additional Rent and agrees to
pay such Rent and/or Additional Rent regardless of any claim, offset or
compensation which may be asserted by the Tenant or on its behalf.


1.10
Application of Payments



All payments by the Tenant to the Landlord under this Lease shall be applied
toward such amounts then outstanding hereunder as the Landlord determines and
the Landlord may subsequently alter the application of any such payment.


1.11
Glass



To replace forthwith any glass in or about the Leased Premises broken or damaged
with glass of equal kind and quality.


1.12
Inspections



To permit the Landlord at all reasonable times to enter upon and view the state
of repair of the Leased Premises and to promptly perform such maintenance or
effect such repairs or replacements as the Landlord may direct (reasonable wear
and tear excepted), and the Tenant shall allow the Landlord at all reasonable
times to enter upon the Leased Premises for the purpose of maintaining or
repairing the Leased Premises which shall include installing pipes, wiring and
similar facilities for the use and benefit of other parts of the Building
provided that such work shall be done with the least possible interference to
the Tenant’s use and occupancy of the Leased Premises.


1.13
Additional Equipment



Not to bring upon or into the Leased Premises any machinery, equipment, article
or thing that by reason of its weight, size or use might damage the Leased
Premises or any part thereof and not at any time to overload the floors of the
Leased Premises and if any damage is caused to the Leased Premises or any part
thereof by any machinery, equipment, article or thing or by overloading,
forthwith to remove the cause of such damage and to repair or pay to the
Landlord the cost of making good such damage; and that the Landlord may at any
time call upon a competent engineer or architect whom the Landlord may choose to
decide whether or not the said floors or any part thereof are being overloaded
and the decision of the said engineer or architect shall be final and binding
upon the Tenant.
 
 

--------------------------------------------------------------------------------

 
 
- 6 -

1.14
Alterations



To make no alterations, installations, additions or improvements (including
initial installations and improvements) in, to or about the Leased Premises
without the prior written consent of the Landlord , which consent shall not be
unreasonably withheld in the case of alterations, installations, additions or
improvements in, to or about the Leased Premises that will, in the reasonable
judgment of the Landlord, better adapt the Leased Premises to the purpose of the
Tenant, provided however, no such alterations, installations, additions or
improvements shall be made which impair or affect the structural strength of or
otherwise adversely affect the Building; and provided further, the Tenant shall
submit to the Landlord and the Strata Council for approval detailed drawings and
specifications of any such work prior to commencement thereof and any such work
shall be performed by competent workmen and with minimum interference to any
other tenant of the Building, and the Tenant shall not suffer or permit any
mechanics or other liens for work, labour, services or materials ordered by it
or for the cost of which it may in any way be obligated to be attached to the
Leased Premises, the Building or the Lands and whenever and so often as any such
liens shall attach or claims therefore shall be filed, the Tenant shall within
15 days after the Tenant has notice of the claim or lien procure the discharge
thereof by payment or by giving security or by such other manner as may be
required or permitted by law.


1.15
Ownership and Removal of Additions



All alterations, installations, additions or improvements, save and except
machinery and trade fixtures (including storage racks) in, to or about the
Leased Premises made by the Tenant shall become the property of the Landlord and
shall not be removed from the Leased Premises without the prior written consent
of the Landlord, provided however, the Landlord may in the event of cancellation
or termination of this Lease require the Tenant at its own expense to remove any
such alterations, installations, additions or improvements from the Leased
Premises and the Tenant shall restore the Leased Premises to as good order and
condition as prevailed immediately prior to the commencement of the term of this
Lease and in the event of the failure of the Tenant to do so with reasonable
expedition, the Landlord may effect such removal and restoration at the Tenant’s
own risk and expense.
 
 

--------------------------------------------------------------------------------

 
 
- 7 -

1.16
Use of Premises



To use the Leased Premises solely for the purpose of general commercial offices
all in accordance with applicable governmental and city bylaws and for no other
purpose.


1.17
Observance of Law



To comply promptly with and conform to the requirements of all applicable
statutes, laws, by-laws, regulations, ordinances and orders at any time in force
during the term which affect or relate to the condition, equipment, maintenance,
use or occupation of the Leased Premises or the business conducted therein, and
with every applicable regulation, order and requirement of the Canadian Fire
Underwriters Association or any body having similar functions or of any
liability or fire insurance company by which either the Landlord or the Tenant
may be insured at any time during the term; provided that if the Tenant defaults
under the provisions of this clause, the Landlord may itself comply with the
requirements of this clause and the Tenant shall forthwith pay all cost and
expenses incurred by the Landlord in so doing and all such costs and expenses
shall be recoverable by the Landlord as Additional Rent.


1.18
Nuisance



Not to do or omit to do or permit to be done or omitted anything upon, about or
in respect of the Lands or the Leased Premises the doing or omission of which,
as the case may be, shall be or result in a nuisance or waste.


1.19
Assignment



Not to assign, sublet, or part with the possession of the Leased Premises or any
part thereof without the prior consent in writing of the Landlord, which consent
shall not be unreasonably withheld. Provided that the Tenant shall, at the time
the Tenant shall request the consent of the Landlord, deliver to the Landlord
such information in writing (herein called the “required information”) as the
Landlord may reasonably require respecting the proposed assignee, sublessee or
licensee, including the name, address, nature of business, financial
responsibility and standing of such proposed assignee, sublessee or licensee.
Provided that no assignment, subletting, or parting with possession on the part
of the Tenant shall release or relieve the Tenant from its obligations fully to
perform and observe all the terms, covenants, and conditions of this Lease on
its part to be performed and observed. Further provided that if the Tenant is an
incorporated company, any change in the control of such company shall be deemed
for the purposes hereof, to be an assignment of this Lease.

 

--------------------------------------------------------------------------------

 
 
- 8 -

1.20
Signs and Advertising



Not to erect, install or display any exterior signs or interior window or door
signs or advertising media or window or door lettering or placards without the
previous written consent of the Landlord and Strata Council.


1.21
Indemnification



To be responsible for and to indemnify and save harmless the Landlord from and
against all liabilities, costs, suits, claims, demands, losses, expenses,
damages, actions and injury of any kind whatsoever which the Landlord may
sustain, incur, suffer or be put to by reason of any breach, violation or
non-performance by the Tenant of any covenant, term or provision of this Lease,
or any damage to or loss of property or any injury to persons (including death
resulting therefrom) caused directly or indirectly by the Tenant, its officer,
employees, servants, agents, invitees or licensees, or by reason of any use,
non-use, occupation, possessions, operation or maintenance of the Leased
Premises by the Tenant; and the Tenant’s covenant and agreement as contained in
this clause shall survive the expiration or sooner termination of the term of
this Lease.


1.22
Reletting



To permit the Landlord within one hundred and twenty (120) days prior to the
expiration of the term to fix or place in the immediate vicinity of the exterior
portion of the Leased Premises a notice or notices stating that the Leased
Premises are for rent or sale, and to permit the Landlord or its agents during
the said period of time at all reasonable hours to show the Leased Premises to
prospective tenants or purchasers.


1.23
Tenant Insurance



The Tenant shall take out and keep in force comprehensive general liability
insurance, fire insurance and such other perils as may be reasonably required by
the Landlord on an occurrence basis with respect to the business carried on, in
and from the Leased Premises and the Tenant’s use and occupancy thereof of not
less than $3,000,000 per occurrence which insurance shall include the Landlord
as an additional insured and shall protect the Landlord in respect of claims by
the Tenant as if the Landlord were separately insured. All insurance required to
be maintained by the Tenant hereunder shall be on terms and with insurers that
the Landlord has no reasonable objection and shall provide that such insurers
shall provide to the Landlord thirty (30) days’ prior written notice of
cancellation or material alteration of terms. The Tenant shall furnish to the
Landlord, upon request, certificates or other evidence acceptable to the
Landlord as to the insurance from time to time required to be effected by the
Tenant and its renewal or continuation in force, either by means of a certified
copy of the policy or policies of insurance with all amendments and endorsements
or a certificate from the Tenant’s insurer which, in the case of comprehensive
general liability insurance, shall provide such information as the Landlord
reasonably requires. If the Tenant shall fail to take out, renew and keep in
force such insurance the Landlord may do so as the agent of the Tenant upon ten
(10) days’ written notice and the Tenant shall repay to the Landlord any amounts
paid by the Landlord as premiums forthwith upon demand.
 
 

--------------------------------------------------------------------------------

 
 
- 9 -

1.24
Insurance and Insurance Premiums



Not to do, omit or permit to be done anything upon the Leased Premises which
shall cause the rate of insurance upon the Building or any part thereof to be
increased, and if the insurance rate shall be increased as aforesaid the Tenant
shall pay to the Landlord as additional rent (in addition to any part of
insurance premiums hereinafter agreed to be paid by the Tenant) the amount by
which the insurance premiums shall be so increased, and if notice of
cancellation of any insurance policy upon the Building or any part thereof shall
be given or the renewal of any such insurance policy is refused by an insurer by
reason of the use of the Leased Premises by the Tenant, the Tenant shall alter,
remedy or rectify such use within 15 days after being requested so to do in
writing by the Landlord, and if the Tenant shall fail so to do the Landlord may
at its option terminate this Lease forthwith by notice in writing to the Tenant
and thereupon all rent and other payments for which the Tenant is liable under
this Lease shall be apportioned and paid in full to the date of such termination
and the Tenant shall immediately deliver up possession of the Leased Premises to
the Landlord.


1.25
Rules and Regulations



Any and all rules and regulations that may be made by the strata corporation or
Landlord and of which notice shall be given to the tenant in writing shall be
observed and performed by the Tenant, its invitees, servants, agents,
sublessees, and licensees, and all such rules and regulations shall be read as
forming part of the terms and conditions of this Lease as if the same were
embodied herein.
 
 

--------------------------------------------------------------------------------

 
 
- 10 -
 
1.26
Damage to Building by Tenant



The Tenant covenants with the Landlord that the Tenant shall reimburse the
Landlord for costs incurred by the Landlord in making good any damage caused to
the Building or any appurtenances thereto as a result of the negligence or
willful act of the Tenant, its invitees, servants, agents, sublessees and
licensees.


2.
LANDLORD’S COVENANTS



The Landlord covenants with the Tenant:


2.1
Quiet Enjoyment



For quiet enjoyment.


2.2
Structural Defects



To repair structural defects.


3.
PROVISOS



It is hereby agreed between the Landlord and Tenant as follows:


3.1
Triple Net Lease



The Additional Rent payable hereunder shall include all property taxes and
strata fees (except the Landlord’s mortgages, corporate and income taxes for
which the Landlord shall be responsible), insurance premiums and any other
costs, charges, and expenditures arising from or relating to the Leased Premises
including any occasioned by legal requirement of any governmental authority, and
except those costs and charges arising by virtue of any act or omission of the
Landlord or any obligation of the Landlord under this Lease, and the Tenant
shall, subject as in this clause provided, pay all charges, impositions,
expenses, and outgoing of every nature and kind relating to or incurred in
respect of the Leased Premises for any reason whatsoever and there shall be no
reduction or abatement of the Rent or Additional Rent or amounts hereby reserved
in the event of the Leased Premises or any part thereof or their appurtenances
being rendered unusable or depreciated in value or demand or destroyed for any
reason whatsoever, except as herein provided in relation to damage or
destruction caused by fire, lightning, tempest, structural defects, acts of God
or of the Landlord its servants, agents or workmen or any additional perils from
time to time defined and covered in any property insurance policy from time to
time in use during the term hereof.
 
 

--------------------------------------------------------------------------------

 
 
- 11 -
 
3.2
Apportionment of Expense



Upon the commencement and upon the termination of this Lease, the Landlord and
the Tenant shall prorate, adjust, apportion and allow between themselves, as of
the said dates all items of hydro, electricity, water rates and other matters of
a similar nature, (save as may relate to the Tenant or its business, occupancy
or property rather than to the Leased Premises) and insurance premiums, with the
intent that the burden thereof shall be borne by the Landlord until the
commencement of this Lease and by the Tenant thereafter until it shall deliver
up possession of the Leased Premises in accordance with the provisions hereof
upon the termination of this Lease or of any holding over hereunder and not
afterwards.


3.3
Estimates of Proportionate Share



In relation to those payments required to be made by the Tenant to the Landlord
for payments and expenditures by the Landlord and payable by the Tenant on a
proportionate share basis, including, without limiting the generality of the
foregoing, those payments for taxes, charges, rates, duties and assessments
levied, rated, charged or assessed against or with respect to the Building and
the Lands, and premiums for insurance, the landlord may at its option estimate
such proportionate share annually for each calendar year in advance, in which
event, and notwithstanding anything otherwise contained in this Lease, the
Tenant shall pay a monthly charge on the first day of each month equal to
one-twelfth of the proportionate share as so estimated, and at the end of each
calendar year the aggregate of such monthly charges paid by the Tenant during
the relevant calendar year shall be adjusted appropriately by the Landlord on
the basis of the total amount actually payable by the Tenant for such calendar
year pursuant to this Lease, with any resulting excess or deficiency being
payable, respectively, by the Landlord to the Tenant within 30 days after the
end of the calendar year then in review, or by the Tenant to the Landlord, as
additional rent, promptly on demand.


3.4
Lease Subordination



This Lease and everything herein contained shall be deemed to be subordinate to
any charge or charges from time to time created by the Landlord by mortgage or
charge on the building or the Lands and the Tenant shall promptly at any time as
required by the Landlord execute all documents and give such further assurances
and privileges to the holder of any charge or mortgage; provided that such
mortgage shall permit the Tenant to continue in quiet possession of the Leased
Premises in accordance with the terms and conditions of this Lease as long as
the Tenant is not in default hereunder, whether such mortgage is in good
standing or not.
 
 

--------------------------------------------------------------------------------

 
 
- 12 -

3.5
Removal of Fixtures



The Tenant may remove its equipment and trade fixtures (including storage racks)
upon expiration of the term of this Lease.


3.6
Damages to Leased Premises



Whenever during the term the Leased Premises shall be destroyed or damaged by
fire, lightning or tempest, or any of the perils insured against by the Landlord
hereunder, the following terms shall apply:


(a) if the damage be such that the Leased Premises are rendered wholly unfit for
occupancy, or it is impossible or unsafe to use or occupy them, but if in either
event in the reasonable opinion of the Landlord, to be given to the Tenant
within 20 days from the time the damage occurs, the damage can be repaired with
reasonable diligence within 180 days from the happening thereof, then the rent
hereby reserved including additional rent shall abate from the date of
occurrence of the damage until the Leased Premises have been restored to a
condition fit for the Tenant’s use and occupation, and the Landlord shall repair
the damage with all reasonable speed,


(b) if the damage or destruction is such that the Leased Premises are rendered
wholly unfit for occupancy or it is unsafe to use and occupy themand if in
either even in the reasonable opinion of the Landlord, to be given to the Tenant
within 20 days of the happening of such damage or destruction the damage cannot
be repaired with reasonable diligence within 180 days from the time the damage
occurs, either the Landlord or the Tenant within 15 days next succeeding the
giving of the Landlord’s opinion as aforesaid, may terminate this Lease by
giving to the other notice in writing of such termination, in which event this
Lease shall be at an end from the date of such destruction or damage and the
rent and all other payments for which the Tenant is liable hereunder shall be
apportioned and paid in full to the date of such destruction of damage. If
neither the Landlord nor the Tenant terminates this Lease as aforesaid, then the
Landlord shall repair the Leased Premises with all reasonable speed and the rent
hereby reserved including additional rent shall abate from the date of the
occurrence of the damage until the Leased Premises shall have been restored to a
condition fit for the Tenant’s use and occupation,
 
 

--------------------------------------------------------------------------------

 
 
- 13 -
 
(c) if in the reasonable opinion of the Landlord the damage can be made good as
aforesaid within 180 days of its occurrence and is such that the Leased Premises
are capable of being partially used for the purposes for which the Tenant has
used them, then until such damage has been repaired the rent hereby reserved
including additional rent shall abate in proportion as the area of the part of
the Leased Premises rendered unfit for occupancy compares with the area of the
whole of the Leased Premises and the Landlord shall repair the damage with all
reasonable speed, save as above provided the Landlord shall have no obligation
whatsoever to rebuild the Leased Premises in the event of destruction or damage.


3.7
Expropriation



If the whole or such portion of the Leased Premises as will materially affect
the use of the Leased Premises for the purposes for which the Tenant has leased
them, shall be expropriated by any public authority then this Lease shall cease
and be at an end as of the date of a vesting of title in the expropriating
authority and the rent and all other payments for which the Tenant is liable
under this Lease shall be apportioned and paid in full to the date of such
taking. If the expropriated portion of the Leased Premises does not materially
affect the use by the Tenant of the remainder of the Leased Premises then the
rent hereby reserved including additional rent shall abate in proportion to the
area of the part of the Leased Premises expropriated shall bear to the area of
the whole of the Leased Premises.


3.8
Insolvency of Tenant



If any of the goods or chattels of the Tenant shall be at any time seized or
taken in execution or in attachment by any creditor of the Tenant, or if a writ
of execution shall issue against the goods and chattels of the Tenant and remain
unsatisfied for ten days, or if the Tenant shall execute any chattel mortgage or
bill of sale of any of its goods or chattels, other than a bill of sale of goods
in the ordinary course of the Tenant’s business, or if the Tenant shall make any
assignment for the benefit of creditors or any bulk sale or shall be adjudged
bankrupt or insolvent by any court of competent jurisdiction under any
legislation then in force or shall take the benefit of any Act that may be in
force for bankrupt or insolvent debtors or shall attempt to abandon the Leased
Premises, or to sell or dispose of its goods and chattels so that there would
not remain after such sale or disposal a sufficient distress on the Leased
Premises in the opinion of the Landlord for the then accruing rent, then the
current month’s rent together with the rent for the three months next ensuing
and all additional rent for the said three month ensuing and taxes payable
hereunder by the Tenant for the then current year, including local improvement
taxes ( to be reckoned on the rate for the preceding year in case the rate
should not have been fixed for the current year) shall immediately become due
and payable, and the term shall, at the option of the Landlord, forthwith be
determined, and in each of the above cases such accelerated rent, additional
rent and taxes shall be recoverable by the Landlord as if it were rent in
arrears.
 
 

--------------------------------------------------------------------------------

 
 
- 14 -

3.9
Re-Entry



The Landlord may re-enter the Leased Premises forthwith on non-payment of rent
and if the Tenant shall fail to comply with any of its covenants hereunder,
except the covenant to pay rent, the Landlord may give to the Tenant notice in
writing stating the default with reasonable sufficient particulars and requiring
it to be remedied, and if such default is not remedied by the Tenant within 30
days after the receipt of such notice, or such longer period as may be
reasonably necessary in view of the nature of the default, the Landlord at its
option may in addition to all other remedies provided by law either terminate
this Lease by notice in writing and enter the Leased Premises or any part
thereof in the name of the whole and repossess them or take such steps as may be
necessary to remedy and correct such default and recover its costs expenses
incurred in so doing from the Tenant as additional rent.


3.10
Distress



Notwithstanding the benefit of any present or future statute taking away or
limiting the Landlord’s right of distress, none of the goods and chattels of the
Tenant on the Leased Premises at any time during the term shall be exempt from
levy by distress for rent including additional rent in arrears and wherever the
Landlord shall be entitled to levy distress against the goods and chattels of
the Tenant, the Landlord may use such force as it may deem necessary for that
purpose and for gaining admission to the Leased Premises without being liable to
any action in respect thereof or for any loss or damage occasioned thereby and
the Tenant hereby expressly releases the Landlord from all actions, proceedings,
claims or demands whatsoever for or on account of or in respect of any such
forcible entry or any loss or damage sustained by the Tenant in connection
therewith, and for purposes of this Lease the Tenant agrees that all moneys due
hereunder shall be recoverable by the Landlord in the same manner as if rent in
arrears.

 

--------------------------------------------------------------------------------

 
 
- 15 -
 
3.11       Non-Waiver


No covenant, term or condition of this Lease shall be waived except by written
consent of the Landlord and the forbearance or indulgence by the Landlord in any
regard whatsoever shall not constitute a waiver of the covenant, term or
condition to be performed by the Tenant and the Landlord shall be entitled to
invoke any remedy available under this Lease or at law or in equity despite such
forbearance or indulgence, which shall not constitute a waiver of any other
breach regardless of the Landlord’s knowledge thereof. The subsequent acceptance
of rent hereunder by the Landlord shall not be deemed a waiver of any preceding
breach by the Tenant of any obligation hereunder other than the failure to pay
the particular rent so accepted. Any condoning, excusing or overlooking by the
Landlord of any default, breach or non-performance by the Tenant at any time in
respect of any payment, covenant, agreement, proviso or condition contained in
this Lease shall not operate as a waiver of the Landlord’s rights in respect of
any subsequent, and/or continuing default, breach nonperformance, or defeat or
affect in any way the right of the Landlord with respect to any such subsequent
default, breach or non-performance.


3.12       Over-Holding


If the Tenant remains in occupation beyond the expiration or other termination
of this Lease, such continued occupation by the Tenant shall not have the effect
of extending the term or renewing the term of this lease for any period of time,
notwithstanding any statute or law to the contrary, and the Tenant shall be
presumed to occupy the Leased Premises against the will of the Landlord, who
shall thereupon be entitled to make use of any and all remedies by law provided
for the expulsion of the Tenant including all claims for loss or damages,
provided however, the Landlord may at its option give to the Tenant at any time
during such continued occupancy by the Tenant written notice that the Tenant may
continue to occupy the Leased Premises under a tenancy from month to month and
otherwise under the same terms and conditions as herein contained or upon such
other terms and conditions as the Landlord may specify in such notice.


3.13       Representations


Save as may be provided in any written agreement to enter this Lease made
between the parties, the Tenant acknowledges that there have been no
representations, warranties, agreements, covenants or conditions expressed or
implied, affecting or relating to this Lease made or given by the Landlord or
any agent, officer, employee or servant of the Landlord which are not set out in
this Lease and that this Lease constitutes the entire agreement between the
Landlord and Tenant and may not be modified except by subsequent agreement in
writing duly signed by the Landlord and the Tenant.

 

--------------------------------------------------------------------------------

 
 
- 16 -
 
3.14       Interest on Arrears


If default shall be made by the Tenant in the payment of any monies when the
same become due and payable pursuant to any covenant, agreement or condition
contained in this Lease, interest at the rate of 12% per annum, shall be payable
on any such monies from the date of default to the date of payment.


3.16       Notices


Any notice, request or demand required or contemplated by any provision of this
Lease or which the Landlord or the Tenant may desire to give to the other shall
be sufficiently given or made if mailed by prepaid registered mail addressed, if
to the Landlord, as follows:


BRYAN RUSSELL MILES AND SHERRY DIANE MILES
3-14655 32nd Avenue
Surrey, BC V4P 3R6


and addressed, if to the Tenant, as follows:


ANV VIDEO ALARM SERVICE INC,
2105 – 11871 Horseshoe Way
Richmond, BC V7A 5H5


And notice, request, demand or amount if mailed as aforesaid shall be
conclusively deemed to have been received by the party to whom the same was
addressed on the second business day following the day on which such notice,
request, demand or amount was so mailed and if delivered such notice, request,
demand or amount shall also be sufficiently given in and when the same shall be
delivered, in the case of the Landlord, to a director or officer of the
Landlord, and in the case of the Tenant, to him personally or to a director or
officer of the Tenant if the Tenant is a corporation. Such notice, if delivered,
shall be conclusively deemed to have been given and received at the time of such
delivery. If in this Lease two or more persons are named as Tenant, such notice
shall also be sufficiently given if and when the same shall be delivered
personally to any one of such persons. The Landlord or the Tenant may at any
time give notice in writing to the other of any change of address and thereafter
any notice, request, demand or amount shall be given to the new address as
specified in that notice.

 

--------------------------------------------------------------------------------

 
 
- 17 -
 
3.17       Payment of Rent


All rent and other monies payable by the Tenant to the Landlord hereunder shall
be made payable to the Landlord and shall be sent to or delivered to the
Landlord at:


3-14655 32nd Avenue, Surrey, BC V4P 3R6


or to such other place as the Landlord shall advise to Tenant in writing.


3.18       Time of Essence


Time shall be of the essence of this Lease.


3.19       Enurement


Subject to the provisions of the Lease respecting assignment by the Tenant, this
Lease shall enure to the benefit of and be binding upon the Landlord and the
Tenant and their respective heirs, executors, administrators, successors and
permitted assigns.


3.20       Captions


The captions appearing in this Lease have been inserted as a matter of
convenience and for reference only, and in no way, defines, limits or enlarges
the scope of meaning of this Lease nor any provision hereof.
 
3.21       Deposit


The Landlord hereby acknowledges receipt of a security deposit of Two Months Net
Rent or Four Thousand Five Hundred Ninety-Seven Dollars and Two Cents
($4,597.02). It is understood and agreed by the Tenant that the Landlord shall
not be responsible for payment of interest on such prepaid sum. It is further
understood that this sum shall be held by the Landlord as security for the due
performance by the Tenant of all the terms, covenants, and conditions of this
Lease to be kept and performed by the Tenant during the term, and at the
Landlord’s option may be appropriated and applied in whole or in part to the
payment of any overdue rent or additional rent. Should the entire security
deposit, or any portion thereof, be appropriated and applied by the Landlord as
aforesaid, the Tenant shall upon a written demand by the Landlord, forthwith
remit to the Landlord a sufficient amount in cash to restore the security
deposit to the original sum set forth above and the Tenant’s failure to do so
within five days after the receipt of such demand, shall constitute a breach of
this Lease. Should the Tenant comply with all of the terms, covenants and
conditions of this Lease, the balance of the security deposit shall be used as
Net Rent for the Tenant’ last month of the Term of the Lease.

 

--------------------------------------------------------------------------------

 
 
- 18 -
 
IN WITNESS WHEREOF the parties hereto have hereunto set their hands and seals,
as of the day and month and year first above written.



SIGNED, SEALED AND DELIVERED
)
BRYAN RUSSELL MILES AND
SHERRY DIANE MILES
By the Landlord in the presence of:
)
(Landlord)
 
)
   
)
 
………………………………………….
)
          
 
)
Authorized Signatory
Occupation…………………………….
)
       
SIGNED, SEALED AND DELIVERED
)
BRYAN RUSSELL MILES AND
SHERRY DIANE MILES
By the Landlord in the presence of:
)
(Landlord)
 
)
   
)
 
………………………………………….
)
     
 
)
Authorized Signatory
Occupation…………………………….
)
             
SIGNED, SEALED AND DELIVERED
)
ANV VIDEO ALARM SERVICE INC.
By the Tenant in the presence of:
)
(Tenant)
 
)
   
)
 
………………………………………….
)
    
)
     
Address ……………………………….
)
   
)
(Authorized Signatory)
………………………………………….
)
   
)
 
Occupation…………………………….
)
 



(AS TO BOTH SIGNATURES:)

 

--------------------------------------------------------------------------------

 
 
- 19 -
 
SCHEDULE “A”


LEASED PREMISES
 
[ex10-8_map.jpg]

 

--------------------------------------------------------------------------------

 